Case: 17-20479      Document: 00514401245         Page: 1    Date Filed: 03/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-20479                             March 26, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO TURRUBIATES-FORTUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-177-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Francisco
Turrubiates-Fortuna has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Turrubiates-Fortuna has filed a
response. The record is not sufficiently developed to allow us to make a fair
evaluation of Turrubiates-Fortuna’s claims of ineffective assistance of counsel;


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20479    Document: 00514401245     Page: 2   Date Filed: 03/26/2018


                                No. 17-20479

we therefore decline to consider the claims without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Turrubiates-Fortuna’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.      See 5TH CIR. R. 42.2.      Turrubiates-Fortuna’s motion for
appointment of new counsel is DENIED as untimely. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                      2